PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wipro Limited
Application No. 16/354,908
Filed: 15 Mar 2019
Attorney Docket No.: 11612.0821-00000
For: METHOD FOR AUTONOMOUS PARKING OF A VEHICLE, AND AN AUTONOMOUS VEHICLE THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition, captioned as a “SECOND RENEWED PETITION UNDER 37 C.F.R. § 1.55(d) TO ACCEPT AN UNINTENTIONALLY DELAYED BENEFIT CLAIM,” filed May 25, 2022, that is being considered under the provisions of 37 CFR 1.55(e) to accept an unintentionally delayed claim under 35 U.S.C. 119(a)-(d) for the benefit of priority to Indian Application No. 201941008321 filed March 4, 2019.
 
The petition is GRANTED.

This pending nonprovisional application did not include a reference to the foreign application, for which benefit is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. Since the claim for priority is submitted after the period specified in 37 CFR 1.55(d), this is an appropriate petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1)	the claim submitted with the petition must identify the prior foreign application for which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by the application number, country, and the filing date, and be included in an Application Data Sheet (37 CFR 1.76(b)(6)), unless previously submitted;
	(2)	the petition fee as set forth in 37 CFR 1.17(m);
	(3)	a statement that the entire delay between the date the claim was due under 37 CFR 1.55(d) and the date the claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional); 
(4)	the above-identified nonprovisional application must be filed within 12 months (six months in the case of a design application) of the filing date of the foreign application, or be entitled to claim the benefit under 35 U.S.C. 120, 121, or 365(c) of an application that was not filed later than twelve months (six months in the case of a design application) of the filing date of the foreign application.  This right of priority may be restored upon petition pursuant to 37 CFR 1.55(c) if the above-identified nonprovisional application was filed after 12 months (six months in the case of a design application) of the filing date of the foreign application but within 2 months of this period; and
(5)	A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies.

The application as filed did not correctly specify the filing date of the foreign application. On January 10, 2022, an ADS was received which identifies the foreign applications for which priority is claimed by application number, country and filing date. On January 10, 2022, the required petition fee of $2100 has been received.  

Lastly, petitioner provided a statement of unintentional delay in the instant petition filed May 25, 2022. 37 CFR 1.55(e) requires applicant provide a statement that the entire delay between the date the claim was due under 37 CFR 1.55(d) and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The language in the petition varies from that required by 37 CFR 1.55(e) but is being construed to mean that the entire delay between the date the claim was due under 37 CFR 1.55(d) and the date the claim was filed was unintentional. Petitioner(s) must inform the Office if this is an incorrect interpretation.

All of the above requirements having been satisfied, the late claim for priority under 35 U.S.C. 119(a)-(d) or (f), or 35 U.S.C 365 (a) or (b), is accepted as being unintentionally delayed.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed claim for priority to the prior foreign application because the requirements of 37 CFR 1.55(e) and the formal requirements for priority (see MPEP § 213.02) have been met.  This acceptance should not be construed as meaning that this application is entitled to priority to the prior-filed application.  Whether a claimed invention in a nonprovisional application is entitled to priority to the filing date of a foreign application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP § 216.

A copy of the corrected Filing Receipt, which includes the priority claim to the prior-filed foreign application, accompanies this decision on petition.

This application is being referred to Office of Data Management.


Any inquiries directly pertaining to this matter may be directed to the undersigned at (571) 272-4914.  

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions

ATTACHMENT: Corrected Filing Receipt